MEMO ENDORSED


                                                                   December 31, 2019
By ECF
                                                         USDC SDNY
The Honorable Valerie Caproni
                                                         DOCUMENT
United States District Court
                                                         ELECTRONICALLY FILED
Southern District of New York
                                                         DOC #:
40 Foley Square
                                                         DATE FILED: 1/2/2020
New York, NY 10007

Re:    United States v. Jose Guevara Rodriguez, 19 Cr. 925 (VEC)

Dear Judge Caproni:

        I write in advance of Jose Guevara Rodriguez’s initial pretrial conference and
arraignment, presently scheduled for January 3, 2020 at 12:00 PM, to request a substitution of
counsel. I was appointed to represent Mr. Guevara Rodriguez on November 21, 2019. Today, I
spoke with Hanna Shoshany, an attorney with the Law Offices of Robert Tsigler, and learned
that their office has been retained to represent Mr. Guevara Rodriguez going forward. They
would like to appear on his behalf at his arraignment and conference on Friday.

                                           Respectfully submitted,
                                           _____/s/_________________
                                           Ariel Werner
                                           Assistant Federal Defender
                                           (212) 417-8770

CC:    Matthew Hellman
       United States Attorney’s Office
       Southern District of New York              Application GRANTED.
       One St. Andrew’s Plaza
       New York, New York 10007                   SO ORDERED.
       Hanna H. Shoshany
       Associate Attorney
       Law Offices of Robert Tsigler                                        1/2/2020
       299 Broadway, Suite 1400
                                                  HON. VALERIE CAPRONI
       New York, New York 10007
                                                  UNITED STATES DISTRICT JUDGE
       (718)878-3781
       hanna@tsiglerlaw.com
